COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex Parte Octavian Becciu v. The State of Texas

Appellate case number:      01-19-00800-CR

Trial court case number:    1799007A

Trial court:                County Criminal Court at Law No. 9 of Harris County

        On December 20, 2019, appellant, Octavian Becciu, filed an unopposed motion to
withdraw and substitute counsel in this abated appeal. The motion is deficient because it
does not indicate that the motion was delivered to appellant in person or mailed—both by
certified and by first-class mail—to appellant at appellant’s last known address. TEX. R.
APP. P. 6.5(b), (d). On January 16, 2020, prior to issuing an order on appellant’s motion to
withdraw and substitute counsel, appellant filed an unopposed motion to withdraw
appellant’s motion to withdraw and substitute counsel. Appellant’s motion to withdraw his
prior motion contains a certificate of conference stating that appellee is not opposed to the
motion. See TEX. R. APP. P. 10.3(a)(2). Accordingly, we grant appellant’s motion to
withdraw his December 20, 2019 motion to withdraw and substitute counsel. Appellant’s
motion to withdraw and substitute counsel is dismissed as moot.
       On January 21, 2020, prior to issuing an order on appellant’s above-referenced
motions, appellant filed a motion to substitute counsel and designate lead counsel. This
motion is deficient because it does not indicate that the motion was delivered to appellant
in person or mailed—both by certified and by first-class mail—to appellant at appellant’s
last known address. TEX. R. APP. P. 6.5(b), (d). Accordingly, we deny appellant’s motion
to substitute counsel and designate lead counsel without prejudice to refiling a motion that
complies with the Rules. Attorney, Thomas Branton Mayr, remains appellant’s counsel.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: January 28, 2020




                                             2